

115 HR 5673 IH: Keep Your Home Act of 2018
U.S. House of Representatives
2018-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5673IN THE HOUSE OF REPRESENTATIVESMay 1, 2018Mrs. Torres (for herself and Ms. Maxine Waters of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo extend the Hardest Hit Fund of the Department of the Treasury, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Your Home Act of 2018. 2.Extension of Hardest Hit FundThe last sentence of subsection (b) of section 120 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230(b)) is amended—
 (1)by striking may and inserting shall; (2)by striking on December 31, 2017 and inserting upon the expiration of the 12-month period that begins upon the date of the enactment of the Keep Your Home Act of 2018;
 (3)by striking and (2) and inserting (2); and (4)by striking following such extension shall not exceed $2,000,000,000 and inserting after the date of the enactment of the Keep Your Home Act of 2018 shall not be less than $4,000,000,000 nor exceed $5,500,000,000, (3) in obligating funds following such date of enactment the Secretary shall give preference for allocation for States that, as of the expiration of the 6-month period that begins upon such date of enactment, have disbursed 95 percent or more of the funds previously made available to the State through such Innovation Fund program, (4) the Secretary shall allocate for States all such funds referred to in clause (2) not later than the expiration of the 12-month period that begins upon such date of enactment, and (5) the Secretary shall establish an expiration date by which States receiving funds from such Innovation Fund shall disburse such amounts, which shall be based on the specific amount of funding made available for such Innovation Fund by the Keep Your Home Act of 2018 and the rate of spending of funds made available for such Innovation Fund before enactment of such Act.
			